Citation Nr: 1205303	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  08-08 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD.


REPRESENTATION

Appellant represented by:	John March, Agent


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 decision by the above-referenced Department of Veterans Affairs (VA) Regional Office (RO) which denied a claim of service  connection for PTSD.  

The Veteran requested a Travel Board hearing in connection with his PTSD claim.  The hearing was scheduled for June 2011, but he failed to report for the hearing and made no attempt to reschedule it.  Thus, the Board finds that his request for a hearing is withdrawn. 

The appellate issue regarding service connection for PTSD is herein expanded to include any and all psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (although the appellant's claim identifies PTSD without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or the Secretary obtains in support of the claim). Evidence currently of record denotes the presence of separate conditions including dysthymic and psychotic disorders. 

The issue of entitlement to service connection for an acquired psychiatric disorder, other than PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The greater weight of the competent and probative evidence is against a finding that the Veteran has PTSD. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, in a pre-adjudication letter dated in August 2006, the RO informed the Veteran of its duty to assist him in substantiating his PTSD claim under the VCAA, and the effect of this duty upon his claim.  This letter also informed him of how disability ratings and effective dates are assigned, if service connection were to be granted.  See Dingess v. Nicholson, supra.  He has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board also finds that VA has satisfied its duty to assist the Veteran in the development of the PTSD claim adjudicated herein.  His in-service and pertinent post-service treatment reports are of record.  The RO also obtained VA examinations in October 2006, October 2009, and August 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are more than adequate, as they reflect a full review of all medical evidence of record, are supported by sufficient detail, and refer to specific documents and medical history as well as the Veteran's in-service stressor history to support the conclusions reached.  

Thus, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his service connection claim.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  

Law and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection for PTSD, the record must contain the following:  (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which mandates that, for VA purposes, all mental disorder diagnoses must conform to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (DSM-IV). 38 C.F.R. § 3.304(f).  The Court of Appeals for Veterans Claims (Court) has taken judicial notice of the mental health profession's adoption of the DSM-IV.  Cohen, supra.  According to the current criteria, a diagnosis of PTSD requires exposure to a traumatic event, or stressor.  A stressor involves exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others, and the person's response involved intense fear, helplessness, or horror.  The sufficiency of a stressor is a medical determination, and the occurrence of a claimed stressor is an adjudicatory determination.  Id.

Furthermore, the pertinent regulation provides that, if the evidence establishes that the veteran engaged in combat with the enemy and that the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1).  

However, in order to grant service connection for PTSD to a non-combat veteran, there must be credible evidence to support the veteran's assertion that the stressful event occurred.  A medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, supra, at 142; Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996). 

The VA regulation at 38 C.F.R. 3.304(f) was recently amended to liberalize the requirement of verification or corroboration of a veteran's claimed in-service stressor events in a PTSD claim.  38 C.F.R. § 3.304(f)(3), as added in 75 Fed. Reg. 39,843-852 (July 13, 2010).  

The Board notes the issuance of the amended 38 C.F.R. § 3.304(f)(3) relaxes the evidentiary standard for establishing in-service stressors in claims for PTSD.  This revision adds to the types of PTSD claims that VA will accept through credible lay testimony alone as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity" and provided that the claimed stressor(s) is(are) consistent with the places, types, and circumstances of the Veteran's service.  In place of corroborating reported stressors, a medical opinion must instead be obtained from a VA, or VA contracted, psychiatrist or psychologist.  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010.  

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Turning to the evidence of record, the Board notes that the Veteran's DD Form 214 and personnel records indicate that he served in Vietnam as a radio operator/motor messenger with Co. B 121 Sig. Bn. 1st Inf. Div from September 1966 to September 1967.  These records also indicate that he participated in the Vietnam Counter Offensive Phase II Campaign, but did not receive any commendations or awards, such as the Combat Infantryman Badge, Purple Heart, or similar citation, typically awarded primarily or exclusively for circumstances relating to combat.  

In support of his claim, the Veteran has identified several events which he considers to be the precipitating causes of his claimed PTSD.  He stated that some time in October or November of 1966, just after arriving in Vietnam, he witnessed soldiers torturing a prisoner who was later taken up in a helicopter and pushed out of it.  On another occasion, he stated that his best friend was sent to Ahn Loc to run the switchboard and was killed within weeks of arriving.  The Veteran was sent as the replacement and during that time was out in the jungle where his unit was constantly bombarded with incoming rounds especially at night.  One night the Vietcong were able to tunnel inside the perimeter and set off an explosion right outside of his tent.  While he was trying to make his way to a fox hole, another round of explosives threw him onto his back.  He stated that he could hear the shrapnel hitting the tent and had never been so scared in all his life.  He also reported instances of racial hostilities including an incident where a white soldier fired on several black soldiers.  The Veteran could not provide a specific dates for any of these events.  See stressor statements, dated in August 2006, March 2008 and December 2009.  

Although the RO attempted to verify these stressors, it was determined that information required to verify the events, as provided by the Veteran, was insufficient to send to the U.S. Army and Joint Services Records Research Center (JSRRC), and/or insufficient to research the case for an Army record.  See VA memorandum dated in January 2010 and April 2010.

In any event, the critical element in this case is that, based on the record as a whole, the Veteran lacks a diagnosis of PTSD consistent with DSM-IV criteria. 

Service treatment records include an entry dated in February 1966 (shortly after service entrance but prior to going to Vietnam), which shows the Veteran was evaluated in the Mental Hygiene clinic.  However no psychiatric diagnosis was given and the remaining records make no further reference to any psychiatric-related problems or issues, either by way of subjective complaint or an objective clinical finding such as a pertinent diagnosis.  This includes no diagnosis of PTSD specifically.  See 38 C.F.R. § 3.304(f)(1).

The Veteran underwent VA examination in October 2006 and at that time offered two incidents that would possibly qualify as stressor experiences.  The first occurred in October or November of 1966 during the monsoon season when he was stationed in Ahn Loc with a job in radio communications.  One night his unit was receiving heavy incoming and while trying to make it to a foxhole, a rocket exploded immediately in front of his tent knocking him to the ground.  He was able to crawl to the foxhole, but was curious as to why no one else was coming out.  The next day there were many dead and the Veteran was tasked with putting them in body bags and matching dog tags with bodies.  The second incident was described vaguely as his unit going into the village and being ordered to shoot "anything and everything that moved."  The Veteran claims he and a friend had a falling out because the Veteran reluctant to carry out the order.  

The Veteran stated that after service he had difficulty sleeping, had hallucinations, drank heavily, and used drugs a great deal.  At some point during the evaluation the Veteran mentioned he had possible psychiatric treatment prior to service.  He also provided a history of auditory/visual hallucinations throughout the many years that he was abusing alcohol and drugs.  An Axis I diagnosis of alcohol abuse and polysubstance abuse was made and a diagnosis of personality disorder with antisocial traits was given for the Axis II diagnosis.  

The examiner concluded that the Veteran did not have PTSD on the basis that he gave an unreliable history regarding his stressor event and his alleged re-experience of that event seemed to be complicated by his reported hallucinations and nightmares while he was abusing alcohol and drugs.  The examiner noted that since the Veteran claimed he had nightmares, he perhaps still re-experienced some stressor events that could have occurred either in the military, after the military, or both.  Most telling however, was that there was no sign of any avoidance behavior.  There was also no sign that he avoided trigger events for the alleged stressor experiences.  The examiner opined that the Veteran's pattern of being evasive, inconsistent, and unreliable were all suggestive of a character disorder.  In addition, the Veteran's history of legal trouble and psychiatric history before the military, would rule out a psychopathology based on military experience.  

The first mention of PTSD is in an August 2007 intake report from the Denver Vet Center.  The Veteran complained of paranoia, depression, nightmares, and flashbacks, which he had been experiencing since service discharge.  He reported that he arrived in Tan Son Nhut Air force Base in Vietnam and was transferred to the 1st Infantry Division.  He began drinking for the first time in his life and began getting into trouble as a result.  He indicated that his best friend was killed in November or December of 1966 in Ahn Loc and on another occasion he described having to place dog tags on the bodies of soldiers who were killed during a firefight with the Vietcong.  He stated that once he returned from Vietnam, he did not go home for 15 years or call his family because of continuing drama from Vietnam.  He indicated that he has had numerous jobs.  The diagnosis was chronic, delayed PTSD.  

Considered in isolation, this opinion could be construed as supporting the Veteran's contention that he currently has PTSD.  However, the diagnosis is based upon vague and general reference to symptoms without a specific discussion of the DSM-IV criteria.  Accordingly, the Board does not presume that the PTSD diagnosis was made in accord with DSM-IV.  Cohen at 140.  Thus, the Board assigns minimal probative weight to this report.  

The Board further notes that the Veteran's stressors, described by him during a subsequent VA examination in October 2009, did not result in a diagnosis of PTSD.  At that time the examiner reviewed the claims file in its entirety, took a detailed history of the Veteran's military service, post-service symptoms, and the 2006 report from the VA examiner.  The examiner noted the Veteran also described two specific instances that would qualify in meeting the definition of a stressor and that were consistent with the episodes he reported during his 2006 VA examination.  The Veteran also described several post-service traumatic events that occurred when he was heavily involved in drug/alcohol abuse and served jail time.  The Veteran's response to all of these events was extreme fear.  Currently, the Veteran had been employed as a painter for the last 13 years and rented out the top level of his home while he lived in the basement.  He enjoyed reading, and attended church fairly regularly. 

The examiner concluded that although the Veteran had experienced significant stressors that could meet the criteria consistent with the diagnosis of PTSD, he was not exhibiting symptoms consistent with the diagnosis.  For example the Veteran's nightmares were of Satan and not of his Vietnam experiences.  The Veteran stated that when he first returned from Vietnam he had flashbacks, but was not having them at this time and did not endorse avoidance symptoms.  His issues with detachment, irritability, and anger could not be attributed alone to PTSD.  He also reported some anxiety, but this was primarily focused around financial concerns.  He also reported depressed mood, vague unusual symptoms of seeing demons as well as panic attacks, nervousness, and paranoia.  However, the Veteran was able to maintain activities of daily living including personal hygiene.  In addition, he has experienced significant trauma when he returned from service including his involvement with alcohol and drugs and as a frequent victim of violence.  The examiner confirmed the diagnoses of dysthymic disorder, psychotic disorder, and personality disorder.  

In August 2010, the Veteran underwent another VA examination to determine whether he had PTSD due to a stressor related to his fear of hostile military or terrorist activity.  The examiner reviewed the Veteran's claims file in its entirety, took a detailed history of the Veteran's in-service stressors, and noted his post-service symptoms and complaints.  The Veteran's primary symptomatology was weekly nightmares of Satan's hands choking him, insomnia, and intrusive thoughts of "the face of evil".  He reported difficulty in crowds and feeling guarded when in public.  He avoided dealing with people, but reported feeling detached from people all his life.  He had feelings of depression, which increased after filing for bankruptcy in September 2009, and anxiety attacks related to financial concerns.  He also had panic feelings, nervousness, and paranoia.  The Veteran continued to be employed as a painter and denied problems at work with concentration or distractibility.  He did have difficulty with irritability and getting along with others, but now works alone.  The Veteran denied that fears of hostile military or terrorist activity were stressors for him, stating that only past history that happened in Vietnam upsets him.  He was able to maintain activities of daily living, including personal hygiene.  

This examiner also confirmed the diagnoses of dysthymic disorder and psychotic disorder, concluding that the Veteran did not meet the criteria for a diagnosis of PTSD.  She explained that his symptoms were related to a personality disorder and a long history of mental health problems not due to PTSD from his military service.  She also noted that the Veteran had a significant trauma in the past year with having to declare bankruptcy and that the Veteran's thought process and communication were impaired by paranoid and psychotic thinking.  

In this case, all three VA examiners reviewed the complete claims file and were able to fully consider and comment upon all the evidence currently of record in expressing his or her diagnostic opinion.  Moreover, in rendering their opinions, the examiners referred to the Veteran's stressors and specific medical history to support their conclusions.  They considered the relevant diagnostic criteria and specified the ways in which the Veteran failed to meet the criteria for a diagnosis of PTSD, without disputing his stressors.  Thus, the Board finds the VA opinions to be of greater probative value than the 2007 Vet Center opinion.  

As a clear preponderance of the evidence is against a finding that the Veteran has a current diagnosis of PTSD, consideration of any association between his current symptomatology and his claimed in-service stressors is not necessary.  38 C.F.R. § 3.304(f).  Indeed, without a finding that the Veteran has been diagnosed with PTSD, in accordance with the DSM-IV criteria, at any time during the appeal period, service connection for the disorder cannot be awarded.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of a present disability, there can be no valid claim).  

So even accepting the events in Vietnam occurred as alleged during the Veteran's military service, it has not been shown he has resulting PTSD, the type of condition that is not readily amenable to mere lay diagnosis.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).  A proper diagnosis of PTSD necessarily is predicated on satisfying the DSM-IV criteria, so not just on unsubstantiated lay opinion.  See 38 C.F.R. § 3.159(a)(1) versus (a)(2).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Barr v. Nicholson, 21 Vet. App. 303 (2007).

Therefore, inasmuch as the Veteran has not established he has the required DSM-IV diagnosis of PTSD, regardless of the circumstances of his service, the preponderance of the evidence is against his claim of entitlement to service connection for this condition.  And as the preponderance of the evidence is against his claim, the doctrine of reasonable doubt is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).  


ORDER

Service connection for PTSD is denied.


REMAND

The Veteran seeks service connection for his psychiatric problems.  Medical evidence of record reflects diagnoses of dysthymic disorder and psychotic disorder.  Unfortunately, the information in the current record is inadequate to make an informed decision and discloses a need for further development prior to final appellate review of this claim.  

Service treatment records include an entry dated in February 1966, shortly after service entrance, which shows the Veteran was evaluated in the Mental Hygiene clinic.  At that time he requested to speak with a psychiatrist otherwise he would not be able to stay.  During the course of the evaluation he reported that after becoming close friends with someone, it became difficult for him to talk to them.  He also reported that he sometimes forgot what he looked like and had to either see a picture or look in the mirror to remember.  He also mentioned that his college dean recommended that he see a psychiatrist.  The examiner noted the Veteran did not appear agitated, but was somewhat disoriented.  No psychiatric diagnosis was given.  

The post-service evidence in this case is extensive, dated from 1969 to 2010, and includes a September 1970 Denver police report, which shows the Veteran was taken to a hospital for a possible overdose.  In October 1972, the Veteran was admitted to Fort Logan Mental Health Center for alcoholism.  The first documented medical evidence of psychiatric complaints is in 1978 when the Veteran reported increased nervousness and depression which he attributed to his service in Vietnam.  The remaining records show the Veteran had a longstanding history of polysubstance abuse and was in and out of jail numerous times.  

In this case, there is no post service medical evidence or opinion that sufficiently addresses the question of whether the Veteran has an acquired psychiatric disorder that had its onset during service.  

Moreover the Veteran's pre-service history, raises significant medical questions as to whether he has a pre-existing psychiatric disorder that became appreciably worse during service beyond its natural progression.  During a VA examination in October 2006, the Veteran indicated that as a college student he was apprehended for shoplifting and had to appear before the Dean.  He also reported that while in college he would lock himself in his room and go out through the window.  At one point during the evaluation the Veteran admitted to auditory hallucinations all his life and that he had always been told to seek psychiatric help.  The examiner opined that the claims folder indicated the Veteran had a psychiatric history prior to going to the military, based in part on his statement of hearing voices all of his life.  The Veteran also possibly had psychiatric treatment in college for some type of paranoid behavior.  

As such, a VA examination is needed to determine whether the Veteran has acquired psychiatric disorders and, if so, whether they are related to service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Also, on remand, ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  In this regard, the Board notes that the most recent record of any outpatient treatment that the Veteran has undergone (and that are included in his claims folder) appear to be dated in September 2010.  

Accordingly, the case is REMANDED for the following action:

1.  After procuring the appropriate release of information forms where necessary, the AMC/RO should obtain records of any recent psychiatric treatment or evaluation that the Veteran has undergone since September 2010.  

Document the attempts to obtain such records.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file, inform the Veteran, and request that he obtain and submit it.  See 38 U.S.C.A. § 5103A(b).  All such available documents should be associated with the claims folder.  

2.  Then, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any psychiatric disability, other than PTSD, diagnosed on evaluation.  Prior to the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  

The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms.  A detailed history of any treatment for psychiatric symptoms before, during, and after service should be obtained from the Veteran.  All indicated tests and studies, including psychological testing, if necessary, are to be performed and the examiner should review the results of any testing prior to completing the report.  

a) the examiner should identify all currently diagnosed psychiatric disorders.

b) For psychiatric disorder other than PTSD, the examiner is asked to opine as to whether it existed prior to active duty (considering the referenced symptoms and treatment before his enlistment) and, if so, whether such preexisting disorder underwent a permanent worsening (beyond its natural progression) during such service.  

c) If the examiner concludes that the Veteran has a psychiatric disorder other than PTSD that did not exist prior to service entrance, he/she should provide an opinion as to whether it is at least as likely as not i.e., a probability of 50 percent or greater, that any such currently diagnosed psychiatric disorder is causally related to his military service.  The examiner should specifically address the Veteran's problems during service and shortly after service as the possible onset of any current disability.  

The examiner must provide a complete rationale for all conclusions drawn or opinions expressed.  Any opinion provided should include discussion of specific evidence of record, particularly the February 1996 service treatment record.  

3.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


